Citation Nr: 1617415	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  14-19 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease, degenerative retrolisthesis, and foraminal stenosis of the lumbar spine (a back disability).

2.  Entitlement to service connection for a left wrist disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1980 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In March 2013, the Veteran submitted a Notice of Disagreement as to the February 2013 rating decision that denied reopening service connection for a skin disability.  In a March 2014 rating decision, the RO fully granted service connection for follicular neurodermatitis (a skin disability); therefore, that issue is not in appellate status, and is not before the Board because there remain no questions of law or fact as to the fully granted issue.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

In the May 2014 Substantive Appeal, the Veteran requested a hearing at the local VA office (Travel Board hearing).  The Veteran did not appear at the Travel Board hearing, which was scheduled for February 26, 2016.  He did not present good cause for not appearing, nor did he request that the Board hearing be rescheduled; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2015).

The issue of service connection for a left wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran complained of low back pain during service.

2.  The Veteran has currently diagnosed degenerative disc disease, degenerative retrolisthesis, and foraminal stenosis of the lumbar spine.

3.  Symptoms of lumbar spine foraminal stenosis were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service.

4.  The currently diagnosed degenerative disc disease, degenerative retrolisthesis, and foraminal stenosis of the lumbar spine are not related to an in-service injury, disease, or event.


CONCLUSION OF LAW

The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the service connection claim adjudicated herein (service connection for a back disability), the Veteran was advised of VA's duties to notify and assist in the development of the claim of service connection prior to initial adjudication.  A timely December 2011 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The December 2011 notice letter also informed the Veteran as to how disability ratings and effective dates are assigned.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA and private treatment records, a VA examination report with an addendum medical opinion, and lay statements.

In April 2012, the Veteran was afforded a VA examination in connection with the claim of service connection for a back disability.  A VA addendum medical opinion was also provided in April 2014.  38 C.F.R. § 3.159(c)(4) (2015).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2012 VA examination report and April 2014 addendum medical opinion, taken together, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue adjudicated in this decision.  The opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and provide rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for a back disability has been met.  38 C.F.R. § 3.159(c)(4).

Hence, VA has provided assistance to the Veteran as required under 38 U.S.C.A. §§ 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Service Connection for a Back Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, foraminal stenosis (as an organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Degenerative disc disease and degenerative retrolisthesis are not chronic diseases, and the presumptive service connection provisions do not apply.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as foraminal stenosis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that the back disability is directly related to service, specifically, as evidenced by multiple complaints of back pain during service.  See May 2014 Substantive Appeal.  

After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran has currently diagnosed degenerative disc disease, degenerative retrolisthesis, and foraminal stenosis of the lumbar spine.  See August 2012 and March 2015 Private Radiology Reports.  

The evidence demonstrates that the Veteran had back complaints in service.  A March 1981 service treatment record indicated the Veteran's report that low back pain had onset the previous night.  The Veteran reported no history of strain or trauma.  Upon examination, the Veteran's back was tender to palpation.  At that time, the assessment was muscle strain.  A July 1983 service treatment record reflects that the Veteran complained of low back pain for the past 48 hours and reported that he has had previous problems with the back.  The assessment was limited range of motion with muscle spasms.

While the Veteran complained of back pain in service, the service treatment records do not reflect chronic symptoms of a chronic disease of the back in service as defined under 38 C.F.R. § 3.303(b), including chronic symptoms of foraminal stenosis during service.  The chronicity rule does not mean that any manifestation of joint pain in service will permit service connection of foraminal stenosis first shown as a clear cut clinical entity, at some later date.  Rather, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  See 38 C.F.R. § 3.303(b).  In this case, the complaints and treatment of back pain are intermittent (in March 1981 and July 1983).  The Board finds that these are isolated findings (pursuant to separate back incidents) and do not establish chronic symptoms of foraminal stenosis of the lumbar spine (an organic disease of the nervous system).  

The Board next finds that lumbar spine foraminal stenosis symptoms have not been continuous since service separation and lumbar spine foraminal stenosis did not manifest within one year of service separation, including to a compensable degree.  See 38 C.F.R. § 3.309(a) (including lumbar spine foraminal stenosis as a "chronic" disease of an organic disease of the nervous system to warrant application of 38 C.F.R. §  3.303(b) presumptions).  The evidence in this case shows that there are over two decades between service separation in 1984 and the first complaint of a back disability in the service connection claim in November 2011.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).

While the Veteran initially filed a claim for benefits in July 2004 (for body/skin rash), he did not mention back problems or file a claim for service connection for a back disability until November 2011.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, in this case, in July 2004, the Veteran filed a claim for benefits, but did not mention any back symptoms.  This suggests to the Board that there was no pertinent back symptomatology at that time.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding another claim, it becomes reasonable to expect that he or she is presenting all issues for which he or she is experiencing symptoms that the veteran believes are related to service.  The Veteran demonstrated that he understood the procedure for filing a claim for VA compensation, and he followed that procedure in another instance where he believed he was entitled to that benefit.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim or mention of a back disability, when viewed in the context of his action of making another claim for compensation, may reasonably be interpreted as indicative of the lack of back symptomatology at the time he filed the 2004 claim.

Because over two decades have passed between service separation and the first evidence of a back disability, and because the Veteran neither contends nor is there evidence indicating that lumbar spine foraminal stenosis was manifested until many years after service separation, the weight of the evidence is against finding that there were continuous symptoms of lumbar spine foraminal stenosis since service (to meet the presumptive service connection criteria at 38 C.F.R. § 3.303(b)), to include to a compensable degree within the first year after service separation.  As such, the evidence also does not show that the Veteran's lumbar spine foraminal stenosis manifested to a compensable degree (i.e., at least 10 percent) within one year of service separation in April 1984; therefore, presumptive service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309 for organic disease of the nervous system manifesting to a degree of 10 percent within one year of service is not warranted.

On the question of direct nexus between a current back disability and service, the Board finds that the weight of the evidence is against the finding that the Veteran's back disability, including degenerative disc disease, degenerative retrolisthesis, and foraminal stenosis of the lumbar spine, is causally related to the in-service back pain complaints.  Evidence against the finding that the Veteran's back disability is causally related to service is included in the April 2014 addendum medical opinion.  The VA examiner noted the two complaints of back pain in service and opined that it is less likely than not that the current back condition is related to episodes of acute, self-limited, low back pain in service.  The VA examiner explained that the two episodes appear to have been acute musculoskeletal conditions that would be expected to resolve without residual.  The VA examiner further explained that these episodes occurred 30 years ago (from service separation in 1984 to the date of the VA addendum medical opinion in 2014) while the current back pain has begun much more recently.

The April 2014 VA examiner had adequate information on which to base the medical opinion and provided an adequate rationale for the conclusion that is consistent with the facts in this case and is based on medical principles.  For these reasons, the Board affords the April 2014 VA examiner's medical opinion great probative weight.  

Although the Veteran has at least implicitly asserted that the current back disability is causally related to service, under the facts of this case, as a lay person, he does not have the requisite medical expertise to be able to render a competent opinion regarding the cause of the complex back disability.  The etiology of the disability is a medical etiological question dealing with the origin and progression of the Veteran's musculoskeletal system, and degenerative disc disease, degenerative retrolisthesis, and foraminal stenosis of the lumbar spine are diagnosed primarily on objective clinical findings, including X-ray findings and specialized testing.  Thus, while the Veteran is competent to relate some symptoms of a back disability that he experienced at any time, including pain, under the specific facts of this case that include no chronic symptoms in service and no continuous symptoms after service until over 20 years after service, he is not competent to opine on whether there is a link between the current, specifically diagnosed back disability and active service because such an opinion regarding causation requires specific medical knowledge and training.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

Furthermore, as stated above, the Veteran's lumbar (back) foraminal stenosis was not chronic in service, did not manifest during service or to a compensable degree within a year after service separation, and symptoms were not continuous since service.  The April 2014 VA examiner opined that it was less likely that the Veteran's back disability was attributable to service and provided a sound rationale for the medical opinion that is consistent with the evidence and the Board's findings in this case.  Thus, the weight of the evidence is against a finding that a back disability was incurred in or otherwise caused by active service.  

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current back disability and active duty service, including no credible evidence of chronic symptoms of lumbar spine foraminal stenosis to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of lumbar spine foraminal stenosis since service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a back disability on a direct basis, as well as presumptively as a chronic disease for lumbar 

spine foraminal stenosis, and the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a back disability is denied.


REMAND

Service Connection for a Left Wrist Disability

The Veteran contends that he hurt the left wrist in service, which has resulted in the current left wrist condition.  In an October 1980 service treatment record, the Veteran complained of left wrist pain for two days.  Upon examination, the Veteran's left wrist had range of motion with limitations.  At that time, the assessment was irritation to the left wrist.  The Veteran was treated with an Ace wrap with heat applications.  In a March 1982 service treatment record, the Veteran reported wrist pain although it was not indicated which wrist was painful.  Regardless, the Veteran reported pain when making a fist or lifting objects for one week.  He did not remember how he hurt the wrist.  The assessment was a ganglion.  In an August 1983 service treatment record, the Veteran complained of left wrist pain for one day.  At that time, he denied trauma, but reported pain with lifting weight and movement of the left wrist.  The assessment was possible dislocation of navicular bone versus chip fracture of the metacarpophalangeal index finger of the left hand.  In a follow-up service treatment record from that same day, the Veteran was treated for a dorsal ganglion of the left carpal.  The Veteran again complained of left wrist pain in an October 1983 service treatment record.  Upon examination, the left wrist had increased pain with range of motion and there was a small lump on the left wrist.  The assessment was ganglion cyst.  

Throughout the claim and appeal process, the Veteran has consistently contended that he currently has left wrist pain.  In a private radiology report from August 2012, the Veteran reported pain in the left wrist.  While there were no obvious acute findings of the left wrist, the radiology report also indicated that the Veteran's left wrist demonstrated some calcifications in the soft tissues just lateral to the navicular bone.  The private physician indicated that these could be artifacts or the result of old trauma.

In this case, the Veteran has not been afforded a VA examination for the left wrist.  While the Veteran was afforded a VA examination of the right wrist in March 2014, there is no medical opinion of record addressing the etiology of the claimed left wrist disability.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  In light of the "low threshold" for examination and medical opinion as announced in McLendon, the Board finds that remand for a VA examination with a nexus opinion is necessary to assist in determining the nature and etiology of the current left wrist disability, if any.

Accordingly, the issue of service connection for a left wrist disability is REMANDED for the following actions:

1. Schedule an appropriate VA examination to assist in determining the nature and etiology of any current left wrist disability.  Following a review of all relevant evidence from the electronic file, to include on VBMS and Virtual VA, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service injuries/diseases), an examination, and any necessary testing, to include X-rays of the left wrist, the VA examiner is asked to offer the following opinions:

a) Does the Veteran have a current disability manifesting in left wrist pain?

If the Veteran does not have a diagnosed disability manifesting in left wrist pain, the VA examiner should so state.

b) If the Veteran has a current disability manifesting in left wrist pain, is it as likely as not (50 percent probability or greater) that the left wrist disability began during service or is etiologically related to active service?

In rendering the opinion requested in paragraph b), the VA examiner should assume, as fact, that the Veteran complained of, and was treated for, left wrist pain during service.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

2. After completion of the above and any additional development deemed necessary, readjudicate the issue of service connection for a left wrist disability in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


